DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 16 is objected to because of the following informalities:  Line 3 recites “…a plurality of an radiometer chips surface mounted….” It is best understood that this is intended to recite “…a plurality of [ radiometer chips surface mounted….”  Appropriate correction is required.
Claim 20 is objected to because of the following informalities:  Line 1 recites “…where in the radiometer chips….” It is best understood that this is intended to recite “… wherein the radiometer chips….”   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 12, the claims each recite “…a video amplifier, and a temperature sensor, wherein the LNA is operatively connected to the waveguide-to-microstrip transition and a detector circuit for producing a detected signal and for further amplification by a video amplifier….” It is unclear whether the second recitation of “a video amplifier” refers to the same video amplifier recited earlier in the claim. For the purpose of examination, it is best understood that the second recitations are intended to be “[the video amplifier”.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ammar (US 7,135,848, hereinafter Ammar 848; filed Dec. 12, 2005) in view of Ammar (US 2011/0051375, hereinafter Ammar 375; filed Aug. 31, 2009).
Regarding claim 16, Ammar 848 teaches a radiometer sensor assembly (Figs. 12, 7D, and 8A), comprising: a support board (402); and a plurality of radiometer chips (200) surface mounted on the support board in a predetermined configuration and interconnected together (col. 12, lines 43-47; col. 2, lines 54-58), each radiometer chip comprising a middle board (202) and a top cover (230). Ammar 848 does not specifically teach each radiometer chip also comprises a base board. However, Ammar 375 teaches a radiometer chip comprising a base board (Fig. 7: 71). Ammar further teaches the benefit of allowing the chip to be mounted to another board using normal surface mounting technology (SMT) processes [0044]. It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine the radiometer sensor assembly comprising a radiometer chip, as taught by Ammar 
Regarding claim 17, Ammar 848 as adapted above teaches the radiometer assembly of claim 16, wherein the radiometer chips are oriented on the support board for a desired polarization (col. 10, lines 52-53). 
Regarding claim 18, Ammar 848 as adapted above teaches the radiometer assembly of claim 16, wherein the support board comprises a printed wiring board (Fig. 12; col. 4, lines 14-17).
Regarding claim 19, Ammar 848 as adapted above teaches the radiometer sensor assembly of claim 16, wherein the radiometer chips are separated by less than 1 wavelength (col. 10, lines 29-42).
Regarding claim 20, Ammar 848 as adapted above teaches the radiometer sensor assembly of claim 16, wherein the radiometer chips do not require any isolation or metal housing (col. 10, lines 43-55).
Allowable Subject Matter
Claims 1-15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Ammar 848 teaches a radiometer chip (Figs. 7A-D, 8A, 12: 200), comprising: a middle board (202) comprising opposing first (240) and second (242) surfaces, wherein the middle board first surface has ground and signal pads (col. 8, lines 29-41), and comprising: namely, wherein the first and second surfaces of the base board each comprise ground and signal pads, and a cavity is formed in the second surface; the middle board first surface is attached to the base board second surface such that ground and signal pads on the middle board first surface are electrically connected to the ground and signal pads respectively of the base board second surface, wherein the middle board first surface comprises one or more electrical components that extend into the base board cavity.	
Regarding claim 12, Ammar 848 teaches a radiometer chip (Figs. 7A-D, 8A, 12: 200), comprising: a middle board (202) comprising opposing first (240) and second (242) surfaces, wherein the middle board first surface has ground and signal pads (col. 8, lines 29-41), and wherein the middle board second surface comprises etched radio frequency (RF) circuits (col. 3, lines 4-6; col. 9, line 34), a waveguide-to-microstrip transition (208; col. 8, lines 52-55), at least one low noise amplifier (LNA) (Fig. 4: 60), a detector diode (64), wherein the LNA is operatively connected to the waveguide-to-microstrip transition and a detector circuit for producing a detected signal (col. 8, lines 52-63); and a cover (230) attached to the middle board (202) second surface (242), the cover comprising a feed horn (232) that is connected to the waveguide-to-microstrip transition (Fig. 7D), wherein the feed horn comprises an insert of dielectric material (232). Ammar also teaches an embodiment comprising an antenna (54) that senses temperature, and also teaches an embodiment implementing an RF waveguide (col. 5, lines 4-11). 	Ammar 375 teaches a radiometer chip comprising a base board comprising opposing first and second surfaces (Fig. 7: 71). However, Ammar 375 does not teach each surface comprising: namely, wherein the first and second surfaces of the base board each comprise ground and signal pads, and a cavity is formed in the second surface; the middle board first surface is attached to the base board second surface such that ground and signal pads on the middle board first surface are electrically connected to the ground and signal pads respectively of the base board second surface, wherein the middle board first surface comprises one or more 
Claims 2-11 and 13-15 would be allowable due to dependency.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABRA FEIN whose telephone number is (571)272-0552.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/A.S.F/Examiner, Art Unit 2884